U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28411 MANHATTAN SCIENTIFICS, INC. (Exact name of small business issuer as specified in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) The Chrysler Building 405 Lexington Avenue, 32nd Floor New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (212) 551-0577 None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were489,383,252 shares outstanding of registrant’s common stock, par value $.001 per share, as of April 24, 2014. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 (audited) 3 Unaudited Consolidated Statements of Operations and Other Comprehensive Income for the three months ended March 31, 2014 and 2013 4 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 5 Condensed Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosure 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Prepaid expenses and other assets Total current assets Investments Property and equipment, net Intellectual property, net Other asset Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Accrued interest and expenses — related parties Stock payable - Note payable to former officers Note payable — other Total current liabilities Long-term liabilities Notes payable Total long-term liabilities Total liabilities Mezzanine equity Series D convertible preferred, authorized 105,671 shares, 105,671 and 105,671 shares issued and outstanding at March 31, 2014 And December 31, 2013, respectively STOCKHOLDERS’ DEFICIT Capital stock $.001 par value Preferred, authorized 1,000,000 shares Series A convertible, redeemable, 10 percent cumulative, authorized 182,525, shares; issued and outstanding — none - - Series B convertible, authorized 250,000 shares; 49,999 shares issued and outstanding - - Series C convertible, redeemable, authorized 14,000 shares; issued and none outstanding - - Common, authorized 950,000,000 shares, 489,383,252 and 464,963,554 shares issued, and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED March 31, 2014 March 31, 2013 Revenue $ $ Cost of revenue - - Gross profit Operating costs: General and administrative expenses Research and development Total operating costs and expenses Operating income (loss) ) Other income and (expenses): Interest and other expenses ) ) NET INCOME (LOSS) $ ) $ BASIC AND DILUTED INCOME (LOSS) PER COMMON SHARE: Weighted average number of common shares outstanding (Basic) Basic loss per common share $ ) $ Weighted average number of common shares outstanding (Diluted) N/A Diluted loss per common share $
